Citation Nr: 1007684	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1974 to June 
1986.  The Veteran also served in the U.S. Coast Guard 
Reserves beginning in 1986, which includes periods of active 
duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
service connection for coronary artery disease.

In March 2007, the Veteran testified at a personal hearing at 
the RO before a Decision Review Officer.  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence of 
record supports a finding that the Veteran's currently 
diagnosed coronary artery disease was first manifested during 
active duty for training.


CONCLUSION OF LAW

The criteria for service connection of coronary artery 
disease.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran 
in substantiating his claim.

II.  Entitlement to service connection for coronary artery 
disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106 (West 2002 & Supp. 2009); 38 C.F.R. § 3.6 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
ACDUTRA.  38 U.S.C.A. § 101(21) (West 2002).  The term Armed 
Forces means the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10) (West 2002). 

Active military, naval, or air service includes any period of 
ACDUTRA, during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty; or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).

The line of duty includes the period during which the 
individual is proceeding directly to or returning directly 
from such ACDUTRA or INACDUTRA service.  38 C.F.R. § 3.6(e).  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  Id.  For purposes of this section, 
the term covered disease means any of the following: (i) an 
acute myocardial infarction, (ii) a cardiac arrest, (iii) a 
cerebrovascular accident.
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)) (1997).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

The Veteran has coronary artery disease and has been treated 
with a coronary angioplasty of the mid and distal right 
coronary artery.  Therefore, it is clear from the record that 
the Veteran has a current heart disability.   

The question before the Board, then, is whether the currently 
diagnosed disorder is related to service.  The Veteran does 
not contend nor does the record show that the Veteran's heart 
condition began during active military duty from January 1974 
to June 1986.  Instead, the Veteran argues that he had chest 
pains while coming home from active duty for training 
(ACDUTRA or "drilling") that took placed from July 6, 1996 to 
July 7, 1996.  Accordingly, the questions in contention are 
whether: (a) the Veteran was on ACDUTRA for training from 
July 6, 1996 to July 7, 1996, and (b) whether he had symptoms 
of his heart condition during that time or when proceeding 
directly to or returning directly from such ACDUTRA.

With regard to the first issue, the evidence establishes that 
the Veteran was on ACDUTRA on July 6, 1996 to July 7, 1996.  
In response to the RO's request for a list of the Veteran's 
drilling activity for 1996, the U.S. Coast Guard provided 
documentation showing active duty for training for July 6, 
1996 and July 7, 1996.  

With regard to whether the Veteran had symptoms of his heart 
condition during training, there do not appear to be service 
treatment records for this drill period included in the 
claims file.  Despite this, the Veteran alleges that he felt 
chest pains while coming home from the training, and 
therefore, there would be no record of the Veteran's 
complaints in his service treatment records.  In addition, in 
March 2005, the Veteran stated that he was treated for a 
heart attack and his heart condition by civilian doctors, and 
he was not treated by any military healthcare provider.    

The private treatment records submitted by the Veteran show 
treatment for a heart attack on July 8, 1996.  Medical 
documentation from Delaware Valley Medical Center show that 
the Veteran was admitted on July 8, 1996 complaining of mid 
epigastric discomfort which he attributed to his stomach.  
After getting sublingual nitroglycerin in the Emergency Room 
for epigastric discomfort, there was no change in the 
character of his pain.  An electrocardiogram revealed minimal 
inferior ST elevation with some high lateral ST depression.  
He was diagnosed with acute inferior wall myocardial 
infarction, a history of hypertension, gastroesophageal 
reflux and hyperlipidemia.  He was discharged July 11, 1996 
and transferred to Hahnemann University Hospital for 
diagnostic cardiac catheterization to determine the extent of 
his coronary artery disease.  On July 11, 1996, a combined 
right and left heart catheterization, left ventribulography 
and coronary arteriography was performed.  On July 12, 1996, 
a percutaneous transluminal coronary angioplasty of the mid 
and distal right coronary artery was performed.

The only evidence showing that the Veteran had symptoms of 
his heart disorder when leaving ACDUTRA is the Veteran's own 
lay statement.  Although originally, the Veteran incorrectly 
stated that his heart attack occurred on July 5, 1996, the 
Veteran explained that he was simply mistaken about the date 
of the heart attack.  Despite this inconsistency, the 
Veteran's reports that he experienced chest pain on the way 
home from ACDUTRA have been fairly consistent.  In April 
2005, the Veteran explained that his heart attack began on 
his way home from weekend drills.  During the March 2007 
hearing, the Veteran also testified that he had chest pain 
when coming home from the training.  There is no evidence to 
the contrary.  Furthermore, the medical evidence shows that 
he sought treatment the very next day and was diagnosed with 
acute inferior wall myocardial infarction.  The Board finds 
that the Veteran is competent to provide statements as to how 
he felt when leaving his active duty for training.  The Board 
also finds the Veteran's statement that he began experiencing 
chest pains on the way home from the drills are credible, as 
they have been consistent and the medical evidence 
corroborates that he sought treatment the day after feeling 
chest pain.    

Accordingly, with reasonable doubt resolved in favor of the 
Veteran, the Board finds that the Veteran has coronary artery 
disease as a result of his service, and service connection is 
granted for this disability. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for coronary artery disease, claimed as 
cardiac condition and heart attack, is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


